Name: Commission Regulation (EEC) No 2677/91 of 9 September 1991 fixing the quantities exceeding normal carry-over stocks in the territory of the former German Democratic Republic
 Type: Regulation
 Subject Matter: plant product;  Europe;  agricultural policy;  distributive trades;  political geography;  international security
 Date Published: nan

 No L 253/1710 . 9 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2677/91 of 9 September 1991 fixing the quantities exceeding normal carry-over stocks in the territory of the former German Democratic Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of German unification ('), and in particular Article 7 (2) thereof, Whereas Regulation (EEC) No 3577/90 provides that any private stock of a product covered by a regulation on a common organization of the market for agricultural products, which is in free circulation in the territory of the former German Democratic Republic at the date of German unification and which exceeds the quantity which may be regarded as representing a normal carry ­ over stock must be disposed of by Germany at its own expense ; Whereas, in accordance with Article 7 of that Regulation, the concept of normal carry-over stock must be defined for each product on the basis of the criteria and objectives specific to each market organization ; Whereas Commission Regulation (EEC) No 2676/91 of 9 September 1991 on the stocks of agricultural products held in the territory of the former German Democratic Republic (2) lays down the criteria for determining the quantities exceeding normal stocks ; Whereas a quantity exceeding the normal carry-over stock may be determined for cereals, pigmeat, beef and veal and butter on the basis of a supply balance covering the period between 1 July 1990 and 30 June 1991 ; Whereas it seems appropriate to fix the beginning of the supply balance period at the entry into force of the social, monetary and economic union between the two parts of Germany on 1 July 1990 ; whereas a period covering the 12 months following that date allows both the upheavals in the territory of the former German Democratic Repu ­ blic before and after unification and the effects of the adjustment of eastern German production to the condi ­ tions of the common agricultural policy to be taken into account ; whereas this period coincides with the market ­ ing year for cereals and pigmeat ; Whereas, the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 The following quantities of products shall be deemed quantities exceeding a normal carry-over stock as referred to in Article 7 of Regulation (EEC) No 3577/90 : cereals falling within CN codes 1001 90, 1002 and 1003 : 1 151 000 tonnes pigmeat falling within CN code 0203 : 90 000 tonnes beef and veal : 1 58 000 tonnes butter : 36 000 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 353, 17 . 12. 1990, p. 23 . (2) See page 14 of this Official Journal .